     Case 2:16-cr-00179-BWA-DMD Document 142 Filed 08/10/20 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                             CRIMINAL ACTION

VERSUS                                                               NO. 16-179

PHILIP BAKER, JR.                                                    SECTION M (3)


                                         ORDER & REASONS


        Before the Court is defendant Philip Baker, Jr.’s emergency motion for compassionate

release or reduction in sentence.1 The government opposes the motion.2 Baker replies in support

of his motion.3 Having considered the parties’ memoranda, the record, and the applicable law, the

Court denies Baker’s motion.

I.      BACKGROUND

        On July 12, 2017, Baker pleaded guilty to count 4 of the indictment filed against him:

conspiracy to distribute and possess with the intent to distribute 50 grams or more of a mixture or

substance containing a detectable amount of methamphetamine in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(B), and 846.4 On November 1, 2017, he was sentenced to serve 100

months, with credit for time served since June 5, 2016, in the custody of the Bureau of Prisons (the

“BOP”), and four years of supervised release.5 Baker is presently incarcerated at the Federal

Medical Center in Lexington, Kentucky (“FMC Lexington”). His projected release date is January

30, 2024.6


        1
          R. Doc. 130.
        2
          R. Doc. 132.
        3
          R. Doc. 141.
        4
          R. Docs. 1; 64.
        5
          R. Doc. 88. The sentence was imposed before the case was reassigned to this section of court upon the
confirmation of the undersigned. R. Doc. 122.
        6
          Inmate Locator, FED. BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited Aug. 10, 2020).
      Case 2:16-cr-00179-BWA-DMD Document 142 Filed 08/10/20 Page 2 of 14



        On April 20, 2020, due to the outbreak of the COVID-19 pandemic, Baker asked prison

officials that the BOP file a motion for a reduction in sentence on his behalf, asserting that his age

(47 years old) and medical issues (including congestive heart failure, cardiomyopathy, and

diabetes) put him at higher risk of contracting and dying from COVID-19.7 On May 28, 2020, the

FMC Lexington warden confirmed receipt of this request and informed Baker that it was being

processed for further review.8 According to the government, the warden has not yet responded to

Baker’s sentence-reduction request.9 Previously, Baker had requested that the BOP transfer him

to home confinement; the warden denied this request on April 23, 2020, explaining that he did not

meet the eligibility criteria for home confinement based on a review of his prior criminal history

and that his Prisoner Assessment Tool Targeting Estimated Risk and Need (“PATTERN”)10 score

is not minimum.11

        On May 5, 2020, Baker tested positive for COVID-19 infection.12

II.     PENDING MOTION

        Baker, pro se, now moves the Court to consider his request for compassionate release or a

reduction in sentence in accordance with 18 U.S.C. § 3582(c)(1)(A).13 Baker states that according

to guidelines implemented by the Centers for Disease Control and Prevention (the “CDC”), his

chronic medical conditions make him vulnerable to COVID-19.14 He asserts that the warden and

prison officials at FMC Lexington have not followed CDC guidelines and failed to prevent a


        7
          R. Doc. 132-1 at 1.
        8
          Id. at 2.
        9
          R. Doc. 132 at 9.
        10
           This tool is designed to measure risk of recidivism of inmates. See Department of Justice Announces
Enhancements to the Risk Assessment System and Updates on First Step Act Implementation, U.S. DEP’T OF JUSTICE
(Jan. 15, 2020), https://www.justice.gov/opa/pr/department-justice-announces-enhancements-risk-assessment-
system-and-updates-first-step-act.
        11
           R. Doc. 130 at 9.
        12
           Id. at 10.
        13
           R. Doc. 130.
        14
           Id. at 6.

                                                      2
    Case 2:16-cr-00179-BWA-DMD Document 142 Filed 08/10/20 Page 3 of 14



COVID-19 outbreak at the facility.15 He contends that he is qualified for compassionate release

due to his contracting COVID-19 together with his medical conditions, which satisfy the

“extraordinary and compelling reasons” standard.16

       In opposition, after detailing the BOP’s response to the COVID-19 pandemic,17 the

government posits that the Court has jurisdiction to consider Baker’s motion because his April 20,

2020 petition for compassionate release – the relevant petition for purposes of exhaustion (as

opposed to his petition for transfer to home confinement) – has gone unanswered by the FMC

Lexington warden.18        The government then acknowledges that Baker has demonstrated an

“extraordinary and compelling reason” warranting release in light of the COVID-19 pandemic:

Baker suffers from type-2 diabetes, which the CDC has listed as an underlying medical condition

that increases the risk for severe illness from the coronavirus.19 The government maintains,

however, that Baker’s request should nonetheless be denied because he has failed to demonstrate

that he is not a danger to the safety of the community, as he must show pursuant to the applicable

U.S. Sentencing Commission policy statement, U.S.S.G. § 1B1.3(2), or that he merits release

under the sentencing factors listed in 18 U.S.C. § 3553(a), which must be considered when

determining whether compassionate release under § 3582(c)(1)(A) is warranted.20 In arguing that

Baker would be a risk to the community if released, the government stresses Baker’s conduct in

the instant offense (“transporting nearly one pound of methamphetamine from Texas to Louisiana

and calling his wife and coconspirator … from prison to instruct her to hide a firearm and

marijuana from law enforcement”), having been disciplined for possession of a cell phone while



       15
          Id. at 6-7.
       16
          Id. at 7.
       17
          R. Doc. 132 at 2-6.
       18
          Id. at 9.
       19
          Id. at 9, 11.
       20
          Id. at 12.

                                                3
     Case 2:16-cr-00179-BWA-DMD Document 142 Filed 08/10/20 Page 4 of 14



incarcerated, and his “long criminal history” of drug offenses, noting that a firearm belonging to

Baker was found in his car during one of his drug arrests.21 Turning to the § 3553(a) sentencing

factors, the government emphasizes Baker’s leadership role in the drug conspiracy for which he

was sentenced, as evidenced by his call and instruction to his coconspirator from prison.22 To the

extent that other factors may have weighed in favor of a shorter sentence, the government asserts

that the sentencing judge already considered them in imposing a below-guidelines sentence of 100

months, 35 months shorter than the low-end of the applicable sentencing guidelines range, and so

the Court should not now reduce his sentence to an even lower term of imprisonment.23

       In reply, Baker contends that the BOP’s efforts to contain the virus have failed, pointing to

his own contraction of the disease as an example.24 He asserts that although “he has yet to develop

symptoms,” he is “already suffering adverse effects” due to being “‘isolated’ with other inmates

who had once been tested positive, but all of which have not been re-tested,” adding that testing

positive for COVID-19 is an especially “frightening experience for … those who already are in

poor health and have documented medical history of conditions that are high on the list” of those

most affected by the virus.25 Baker argues that “FMC Lexington’s ‘cohorting’ of individuals who

test positive is very plainly against the CDC guidance and poses a danger of worsening the

condition of already-COVID-19 positive inmates” as “exhibited by the re-infection of six

individuals already housed with [him].”26 He asserts that his COVID-19 diagnosis has made it

“substantially harder for [him] to provide self-care within the prison environment.”27 Baker

maintains that although the BOP medical staff has classified his COVID-19 infection as


       21
          Id. at 12-13 (citing R. Doc. 75 (presentence investigation report) at ¶¶ 21-37, 41, 55-73).
       22
          Id. at 13.
       23
          Id.
       24
          R. Doc. 141 at 1-3.
       25
          Id. at 4 (emphasis added).
       26
          Id.
       27
          Id.

                                                         4
       Case 2:16-cr-00179-BWA-DMD Document 142 Filed 08/10/20 Page 5 of 14



“resolved,” the possibility of re-infection is a “real issue,” and moreover, he has not been “tested

for any possible other organ damage or side effects of continuing damage.”28 According to Baker,

the “severity of re-infection is not predicated upon severity of a victim’s previous mild or severe

reactions.”29 Baker asks that were the Court to grant a reduction of his term of imprisonment and

order supervised release with terms of home confinement, the Court include conditions of release

that allow him to seek employment.30

III.     LAW & ANALYSIS

         “The district court’s jurisdiction to correct or modify a defendant’s sentence is limited to

those specific circumstances enumerated by Congress in 18 U.S.C. § 3582.” United States v.

Garcia, 606 F.3d 209, 212 n.5 (5th Cir. 2010). Section 3582(c), as amended by the First Step Act,

provides that “[a] court, on a motion by the BOP or by the defendant after exhausting all BOP

remedies, may reduce or modify a term of imprisonment, probation, or supervised release after

considering the factors of 18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant

such a reduction.’” United States v. Chambliss, 948 F.3d 691, 692-93 (5th Cir. 2020) (quoting 18

U.S.C. § 3582(c)(1)(A)(i)).         The reduction must also be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).31 “The Sentencing

Commission’s relevant policy statement provides that extraordinary circumstances exist when the



         28
             Id. at 6, 10, 16, 18.
         29
             Id. at 20.
          30
             Id. at 30.
          31
             The policy statements of the Sentencing Commission have not been amended to reflect the statutory
changes brought about by the First Step Act, resulting in a discrepancy as to who may bring § 3582(c) motions in
court (the relevant policy statement continues to provide that a term of imprisonment may be reduced only upon a
motion by the director of the BOP), which has led some courts to conclude that the Sentencing Commission does not
have a policy position applicable to motions brought by defendants pursuant to the First Step Act, while others have
held that the policy statement may be helpful but not dispositive in deciding such motions. United States v. Perdigao,
2020 WL 1672322, at *2 (E.D. La. Apr. 2, 2020) (discussing U.S.S.G. § 1B1.13, and collecting cases). The Court
agrees with those courts finding that the relevant policy statement is instructive to the determination of whether
“extraordinary and compelling reasons” exist to warrant a sentence reduction. See id.; United States v. LeBlanc, 2020
WL 2331690, at *2 (E.D. La. May 11, 2020) (citations omitted).

                                                          5
      Case 2:16-cr-00179-BWA-DMD Document 142 Filed 08/10/20 Page 6 of 14



defendant suffers from a terminal illness or ‘serious physical or medical condition’ that

‘substantially diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover.’” Perdigao, 2020

WL 1672322, at *1 (quoting U.S.S.G. § 1B1.13). The policy statement also provides that a

sentence may only be reduced if the court determines that “[t]he defendant is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G.

§ 1B1.13(2). Section 3142(g) requires the court to consider factors such as the nature and

circumstances of the charged offense, the history and characteristics of the defendant, and the

nature and seriousness of the danger to any person or the community at large posed by the

defendant’s release. 18 U.S.C. § 3142(g).

         A court may not consider a defendant’s § 3582 motion for a modification of a term of

imprisonment until “after the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier

… .” 18 U.S.C. § 3582(c)(1)(A). “The requirement that an inmate first exhaust his administrative

remedies within the BOP is jurisdictional.” United States v. Gentry, 2020 WL 2131001, at *2

(W.D. La. May 5, 2020) (citing Garcia, 606 F.3d at 212 n.5); see United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020) (characterizing the defendant’s failure to exhaust administrative remedies

as “a glaring roadblock foreclosing compassionate release at this point”).32 “Even in the context



         32
             The Court notes that district courts within the Fifth Circuit are split on whether this exhaustion requirement
is jurisdictional and thus not amenable to waiver or other exceptions. United States v. Powell, 2020 WL 4210478, at
*3 (S.D. Miss. July 22, 2020) (citing United States v. Echols, 2020 WL 2309255, at *2 (N.D. Miss. May 8, 2020)
(comparing cases)). Regardless, § 3582(c)(1)(A) “does not provide an exception to this mandatory statutory
exhaustion requirement, equitable or otherwise.” United States v. Blevins, 2020 WL 3260098, at *2 (S.D. Miss. June
16, 2020) (citation omitted); see also United States v. Ng Lap Seng, 2020 WL 2301202, at *5 (S.D.N.Y. May 8, 2020)
(“[I]t does matter whether section 3582(c) is a jurisdictional statute or a non-jurisdictional claim-processing statute,
because its exhaustion requirement is clearly statutory and therefore mandatory.”) (citations omitted).

                                                            6
      Case 2:16-cr-00179-BWA-DMD Document 142 Filed 08/10/20 Page 7 of 14



of the COVID-19 pandemic, a defendant must first satisfy the exhaustion criteria of 18 U.S.C.

§ 3582(c)(1)(A) in order for the Court to have jurisdiction over a motion for a compassionate

release sentence reduction.” United States v. Castro, 2020 WL 3076667, at *1 (E.D. La. June 10,

2020) (collecting cases). “This conclusion is supported by a number of cases in which courts have

addressed motions for compassionate release under the FSA [First Step Act] due to COVID-19

and found they do not have the authority to address those motions when the defendants have not

first satisfied the exhaustion requirements of the FSA.” United States v. Guyton, 2020 WL

2128579, at *2 (E.D. La. May 5, 2020) (quotation omitted; collecting cases). The defendant must

demonstrate that he has exhausted his administrative remedies and that he is entitled to

compassionate release. Castro, 2020 WL 3076667, at *2 (citations omitted); see United States v.

Murray, 2020 WL 4000858, at *2 (E.D. La. July 15, 2020) (explaining that the defendant bears

the burden of demonstrating (1) whether he has exhausted administrative remedies; (2) whether

extraordinary and compelling reasons warranting release exist; and (3) whether he poses a danger

to the safety of any other person or society) (citing United States v. Davis, 2020 WL 2838588, at

*2 (E.D. La. June 1, 2020)).

    A. Exhaustion of Administrative Remedies

         Baker submitted his sentencing reduction request via an email to prison staff on April 20,

2020.33 Because more than 30 days passed after that date, without the warden approving or




         33
            R. Doc. 132-1 at 1. Although the warden did not formally confirm receipt of his request until May 28,
2020, the Court finds that the operative date for calculating the 30-day lapse period under 18 U.S.C. § 3582(c)(1)(A)
is April 20, 2020, the date that Baker submitted his request to prison officials. See United States v. Feucht, 2020 WL
2781600, at *2 (S.D. Fla. May 28, 2020) (finding that the “30-day period should be measured from the date on which
a prisoner submits his or her request to the BOP, not the date the request is received by the Warden,” consistent with
the “prisoner mailbox rule which provides that a pro se prisoner’s legal submission is considered filed on the date it
is delivered to prison authorities for mailing, rather than the date it is received by the Court”) (quotation marks and
citation omitted); United States v. Resnick, 2020 WL 1651508, at *6 (S.D.N.Y. Apr. 2, 2020) (analogizing situation
to the “prisoner mailbox rule”) (citing Houston v. Lack, 487 U.S. 266, 276, 282 (1988)).

                                                          7
      Case 2:16-cr-00179-BWA-DMD Document 142 Filed 08/10/20 Page 8 of 14



denying the request (and as of June 24, 2020, the warden still had not responded to the request),34

Baker exhausted his administrative remedies before filing the present motion.35 Accordingly, the

Court has jurisdiction to consider the merits of Baker’s motion.

    B. Extraordinary and Compelling Reasons

         In its opposition memorandum, the government concedes that Baker’s type-2 diabetes,

which according to the CDC places him at risk of severe illness from COVID-19, provides a

sufficiently “extraordinary and compelling reason” for release.36 But although the government

acknowledges that Baker tested positive for COVID-19 on May 5, 2020, and notes that he did not

report any symptoms such as fever or chills in the days following his diagnosis and that he has

been regularly treated by BOP medical staff,37 the government does not address how Baker’s

COVID-19 diagnosis affects its conclusion that his having type-2 diabetes in light of the COVID-

19 pandemic constitutes an “extraordinary and compelling reason” for release. Courts have denied

COVID-19-based motions for compassionate release filed by inmates who have already contracted

the virus. See, e.g., United States v. Dan, 2020 WL 3453845, at *5 (D. Haw. June 24, 2020)

(explaining that defendant already tested positive for COVID-19, was deemed recovered, and did

not claim that he was currently suffering from any symptoms); United States v. Mogan, 2020 WL

2558216, at *4 n.29 (E.D. La. May 20, 2020) (“[G]iven Petitioner’s current COVID-19 diagnosis,



          34
             R. Doc. 132 at 9. This Court agrees with those courts interpreting § 3582(c)(1)(A)’s “lapse of 30 days”
language “as requiring the BOP’s failure to respond to a prisoner’s request for a compassionate release motion within
thirty days,” rather than requiring simply the passage of 30 days following the warden’s receipt of the request. United
States v. Ng Lap Seng, 2020 WL 2301202, at *6 (S.D.N.Y. May 8, 2020) (emphasis added); see United States v.
Greenlove, 2020 WL 3547069, at *3 (M.D. Pa. June 30, 2020) (agreeing with Np Lang Seng); see also United States
v. Powell, 2020 WL 4210478, at *3 (S.D. Miss. July 22, 2020) (comparing cases, and agreeing with Np Lang Seng).
          35
             Baker’s motion was signed on May 28, 2020, and processed for mailing by prison officials on June 8, 2020.
R. Doc. 130 at 8, 17. As a prisoner proceeding pro se, Baker’s pleading is deemed to have been filed on the date that
he submits the pleading to prison authorities for mailing, so long as he completed everything within his control to
deliver the pleading to the court (the prisoner mailbox rule). Brown v. Taylor, 559 F. App'x 212, 213 (5th Cir. 2014);
Stoot v. Cain, 570 F.3d 669, 671 (5th Cir. 2009).
          36
             R. Doc. 132 at 11.
          37
             Id. at 2 n.3.

                                                          8
     Case 2:16-cr-00179-BWA-DMD Document 142 Filed 08/10/20 Page 9 of 14



granting his request would not enable him to obtain the relief he sought by filing this motion –

avoiding contracting COVID-19.”); United States v. Russo, 2020 WL 1862294, at *8 (S.D.N.Y.

Apr. 14, 2020) (denying otherwise meritorious motion for compassionate release because

defendant tested positive for COVID-19 during the pendency of the motion); see also United States

v. McCollough, 2020 WL 2812841, at *2 (D. Ariz. May 29, 2020) (“Since Defendant has

contracted COVID-19, the relevant questions concern (1) the course of his illness, (2) the state of

his health, (3) his prognosis, and (4) the adequacy of the care and treatment being provided to him

in BOP given his pre-existing conditions. … Defendant had a mild case of the virus and has

recovered. There is no evidence that the circumstances surrounding Defendant’s health or

treatment are extraordinary or compelling.”).

       Baker – who did not exhibit symptoms of COVID-19 while infected and has not reported

any worsening of his health conditions – insists that he remains at risk of a second infection, a

resurgence of the original virus infection, or residual issues such as organ damage.38 But the Court

does not see how releasing Baker to home confinement would do anything to prevent the latter

two possibilities. See Russo, 2020 WL 1862294, at *8 (“At this time, the Court cannot say that

the [COVID-19-positive defendant] … would be made safer by [his] transfer to a halfway house.”).

And according to the CDC’s current findings, “there have been no confirmed cases of SARS-CoV-

2 [COVID-19] reinfection.” CTRS. FOR DISEASE CONTROL & PREVENTION, Coronavirus Disease

2019 (COVID-19): Duration of Isolation and Precautions for Adults with COVID-19,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-isolation.html (last visited Aug. 10,

2020); see also United States v. Decker, 2020 WL 3268706, at *2 (S.D.N.Y. June 17, 2020)

(“However remote or probable, the possibility of reinfection is speculative, as no definitive



       38
            R. Doc. 141 at 18.

                                                 9
     Case 2:16-cr-00179-BWA-DMD Document 142 Filed 08/10/20 Page 10 of 14



medical conclusions have been reached on [whether] prior infection with COVID-19 results in

immunity from future infection (as is the case with some but not all viral infections) and, if so, the

duration of any such immunity.”).

        While Baker suffers from medical conditions that place him at risk of serious illness of

COVID-19 (viz., type-2 diabetes,39 congestive heart failure, and nonischemic cardiomyopathy40),

fortunately, he did not become severely ill or develop life-threatening complications when he did

in fact contract the virus, such that he would no longer be able to provide self-care while

incarcerated. See Dan, 2020 WL 3453845, at *5 (“Defendant claims that he suffered a number of

[COVID-19] symptoms, none of which were so severe as to require medical treatment or

hospitalization.”); Russo, 2020 WL 1862294, at *8 (“There also is no suggestion that the

[defendant’s] condition [due to COVID-19 infection] is terminal.”); cf. United States v. McCall,

2020 WL 2992197, at *2 (M.D. Ala. June 4, 2020) (granting motion for compassionate release for

COVID-19-positive inmate with sickle cell disease whose condition was life-threatening and for

whom the BOP had not been able to provide adequate medical care). Rather, it appears that Baker

was asymptomatic. Although the Court does not doubt that contracting COVID-19 as a person in

poor health may be a “frightening experience,” this is not a reason to grant the extraordinary relief

Baker seeks. Moreover, despite his conclusory assertions, Baker has not shown that the BOP is

not providing him with adequate medical care.41 The Court does not find that the possibility of



        39
             R. Doc. 130 at 11; see Coronavirus Disease 2019 (COVID-19): People with Certain Medical Conditions,
CTRS. FOR DISEASE CONTROL & PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited Aug. 10, 2020) (“Having type 2 diabetes increases your
risk of severe illness from COVID-19.”).
          40
             R. Doc. 132-4 (sealed medical records) at 2, 26; see Coronavirus Disease 2019 (COVID-19): People with
Certain Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Aug. 10, 2020) (“Having [heart failure
or cardiomyopathies] increases your risk of severe illness from COVID-19.”).
          41
             On the contrary, Baker’s records show that the BOP has provided extensive medical care for his various
health conditions, including COVID-19 infection, while incarcerated. See R. Doc. 132-4.

                                                        10
     Case 2:16-cr-00179-BWA-DMD Document 142 Filed 08/10/20 Page 11 of 14



Baker’s becoming reinfected with COVID-19 – which remains speculative – rises to the level of

an “extraordinary and compelling reason” for release. See United States v. Davis, 2020 WL

3790562, at *3 (S.D.N.Y. July 7, 2020) (“Although the Court understands [the defendant’s]

concerns of reinfection, it cannot conclude that this risk is an extraordinary and compelling reason

for a significant sentence reduction.”); McCollough, 2020 WL 2812841, at *2 (“Arguments that

… Defendant could suffer reinfection are not persuasive and the Court will not speculate about

these possibilities.”). After all, COVID-19 is not confined to the prison setting, so the risk of

reinfection may be no worse in prison than out, in home confinement or otherwise.

    C. Danger to the Community and § 3553 Sentencing Factors

         Even if Baker had demonstrated that “extraordinary and compelling reasons” exist to

warrant his release, he has not shown that he does not pose a danger to the safety of others. See

18 U.S.C. § 3142(g). Indeed, Baker puts forward no effort to meet this burden. Furthermore,

release is not warranted in light of the applicable factors set forth in § 3553(a).42

         Baker requests that along with home confinement, any conditions of release “allow [him]

to seek employment as well as attend church services, be with his family, attend important medical

services and receive treatments for his ailments.”43 But he does not address how he will not present



         42
           These factors include:
        (1) the nature and circumstances of the offense and the history and characteristics of the defendant;
        (2) the need for the sentence imposed –
             (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide just
             punishment for the offense;
             (B) to afford adequate deterrence to criminal conduct;
             (C) to protect the public from further crimes of the defendant; and
             (D) to provide the defendant with needed educational or vocational training, medical care, or
             other correctional treatment in the most effective manner;
             …
        (6) the need to avoid unwarranted sentence disparities among defendants with similar records who
        have been found guilty of similar conduct; … .
18 U.S.C. § 3553(a).
        43
           R. Doc. 141 at 30.

                                                          11
    Case 2:16-cr-00179-BWA-DMD Document 142 Filed 08/10/20 Page 12 of 14



a danger to the safety of the community he seeks to rejoin. Baker’s offense of conviction was

conspiracy to distribute and possess with the intent to distribute 50 grams or more of a mixture or

substance containing a detectable amount of methamphetamine. As the government points out,44

conduct relevant to this offense included Baker’s instructing his coconspirator to hide a firearm

and marijuana from law enforcement.45 Baker’s criminal history includes convictions for theft,

simple battery, violation of a protective order, possession with intent to distribute marijuana,

possession with intent to distribute Xanax, attempted possession of a firearm with controlled

dangerous substance, and disturbing the peace; and arrests for unauthorized entry of a place of

business, aggravated assault, careless operation of a vehicle and driving while intoxicated,

possession of a firearm by a convicted felon, and several other drug crimes.46 What’s more, Baker

has been disciplined while incarcerated.47 The BOP determined that Baker has a “medium” – not

minimum – level risk of recidivism.48 The Court cannot say that Baker does not pose a danger to

others if released.

        Baker’s applicable sentencing guidelines range for the instant offense was 97 to 121

months’ imprisonment.49 In sentencing Baker to 100 months’ imprisonment (which was at the

low end of the guidelines range) and four years of supervised release, the Court took into account,

among other things, Baker’s many serious health conditions (viz., congestive heart failure,

cardiomyopathy, diabetes, pulmonary nodules, bowel obstruction, and chronic systolic heart

failure).50 Thus far, Baker has served approximately 50 months of his 100-month sentence. Baker



        44
            R. Doc. 132 at 12-13.
        45
            See R. Doc. 75 at ¶¶ 29-33, 41.
         46
            Id. at ¶¶ 55-73.
         47
            See R. Doc. 132-2.
         48
            See R. Docs. 130 at 9; 141-1 at 5 (“You have a FSA [First Step Act] Recidivism level medium at this
time[;] you do not meet the qualifications.”).
         49
            R. Doc. 75 at 23. The PSR was adopted by the Court, as amended in response to Baker’s objections.
         50
            See R. Doc. 85 (sealed defense sentencing memorandum) at 7.

                                                      12
    Case 2:16-cr-00179-BWA-DMD Document 142 Filed 08/10/20 Page 13 of 14



has not demonstrated that his circumstances have changed such that an even lower sentence – one

that is 47 months lower than the bottom of his guidelines range – would reflect the seriousness of

the offense, promote respect for the law, provide just punishment for the offense, afford adequate

deterrence to criminal conduct, protect the public from any further crimes he may commit, and

avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct. 18 U.S.C. § 3553(a); see United States v. Koval, 2020 WL

4476554, at *5, 8 (E.D. Cal. Aug. 4, 2020) (denying compassionate release for defendant with

congestive heart failure and several other serious health conditions who had tested positive for

COVID-19 and who had served 31 months of his 46-month sentence, already at the low end of his

guidelines range, explaining that a 31-month sentence would be “well below” his guidelines range

and would not satisfy the § 3353(a) factors); United States v. Terry, 2020 WL 3264086, at *1, 4-5

(D.N.J. June 17, 2020) (denying compassionate release for defendant with type-2 diabetes and

hypertension who had several prior felony convictions and who had 41 months left to serve on his

110-month sentence, which was at the bottom of his guidelines range, explaining that “a significant

balance of the price of past criminal activity remains to be paid”); United States v. Hill, 2020 WL

3037226, at *4 (W.D. Ark. June 5, 2020) (finding that compassionate release was not warranted

for defendant convicted of possession with intent to distribute more than 50 grams of

methamphetamine who had an “extensive criminal history,” explaining that the court already took

into account, among other things, his age and poor health when sentencing him at the bottom of

his guidelines range); United States v. Hunt, 2020 WL 1493042, at *7 (W.D. La. Feb. 19, 2020)

(finding that compassionate release was not warranted for defendant convicted of conspiracy to

distribute and possess with intent to distribute methamphetamine, who had a “long history” of




                                                13
      Case 2:16-cr-00179-BWA-DMD Document 142 Filed 08/10/20 Page 14 of 14



drug-related convictions, and whose 120-month sentence took into account his “notably poor

health” and was one month below the applicable guidelines range).

        A reduction in sentence or compassionate release is not warranted.

IV.     CONCLUSION

        Accordingly, for the foregoing reasons,

        IT IS ORDERED that Baker’s emergency motion for compassionate release or reduction

in sentence (R. Doc. 130) is DENIED.



        New Orleans, Louisiana, this 10th day of August, 2020.




                                                       _______________________________
                                                       BARRY W. ASHE
                                                       UNITED STATES DISTRICT JUDGE




                                                  14
